              Case 3:19-cr-00621-EMC Document 45 Filed 04/23/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   Attorneys for United States of America
 8

 9                                   UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11                                        SAN FRANCISCO DIVISION
12   UNITED STATES OF AMERICA,                           )   CASE NO. 3:19-CR-0621-EMC-1
                                                         )
13           Plaintiff,                                  )   STIPULATION AND [PROPOSED]
                                                         )   ORDER FOR EXCLUSION OF TIME
14                    v.                                 )   PURSUANT TO THE SPEEDY TRIAL
                                                         )   ACT
15   AHMAD ABOUAMMO,                                     )
                                                         )
16           Defendant.                                  )
                                                         )
17

18          The United States of America, represented by Colin Sampson, Assistant United States Attorney,
19 and Defendant Ahmad Abouammo, represented by Jodi Linker, Assistant Federal Public Defender,

20 hereby STIPULATE and AGREE as follows:

21          For the reasons stated on the record in this matter at the status conference held on April 22, 2020,
22 and based upon the representation of counsel and for good cause shown, the parties stipulate that the

23 United States has produced discovery in this matter and defense counsel requires additional time to

24 review that discovery and investigate the case. Accordingly, the parties agree that the exclusion of time

25 from the Speedy Trial Act between April 22, 2020, and July 15, 2020, is necessary for continuity of

26 counsel and that failing to exclude the time would unreasonably deny defense counsel and the defendant

27 the reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

28

                                                         1
              Case 3:19-cr-00621-EMC Document 45 Filed 04/23/20 Page 2 of 3




1 See 18 U.S.C. § 3161(h)(7)(B)(iv).

2                                            Respectfully submitted,

3                                            DAVID L. ANDERSON
                                             United States Attorney
4
     Dated: April 23, 2020.                  /s/ Colin Sampson
5                                            COLIN SAMPSON
                                             Assistant United States Attorney
6
                                             Attorneys for the United States of America
7

8 Dated: April 23, 2020.                     /s/ Jodi Linker
                                             JODI LINKER
9                                            Assistant Federal Public Defender
10                                           Attorney for Defendant Ahmad Abouammo
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
              Case 3:19-cr-00621-EMC Document 45 Filed 04/23/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9                                       SAN FRANCISCO DIVISION
10   UNITED STATES OF AMERICA,                          )   CASE NO. 3:19-CR-00621-EMC-1
                                                        )
11           Plaintiff,                                 )   [PROPOSED] ORDER EXCLUDING
                                                        )   TIME PURSUANT TO THE SPEEDY
12                    v.                                )   TRIAL ACT
                                                        )
13   AHMAD ABOUAMMO,                                    )
                                                        )
14           Defendant.                                 )
                                                        )
15

16          Pursuant to the consent and stipulation of Defendant, Ahmad Abouammo and his counsel, and
17 The United States of America and its counsel, and for good cause shown,

18          IT IS ORDERED time under the Speedy Trial Act is excluded from April 22, 2020, until July 15,
19 2020, pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A) and (B)(iv), for effective preparation of counsel,

20 taking into account the exercise of due diligence.

21

22          IT IS SO ORDERED.
23

24          Dated: _________________             _____________________________________________
                                                 THE HONORABLE EDWARD M. CHEN
25                                               UNITED STATES DISTRICT JUDGE
26

27

28

                                                        3
